DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 20 follows.
Regarding claim 20, the claim recites a series of steps or acts, including applying an electric stimulus, acquiring physiological responses, calculating indexes, and outputting the indexes. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. It is noted that the claim fails to recite any structural element configured to perform any of the recited steps. The steps recited in the claim are all capable of being performed mentally and/or by hand. With the exception of the step of applying an electric stimulus to a living body, the claim is drawn to Mental Processes (concepts performed in the human mind, including an observation, evaluation, judgment, opinion), which is considered an Abstract Idea. Thus, the claim sets forth a judicial exception.

The same rationale applies to claim 21. While claim 21 is drawn to a non-transitory recording medium, it recites the same method as that of claim 20, without any additional components. The recitation of a generic computer component to perform the Abstract Idea does not integrate the judicial exception into a practical application because the additional limitation of a non-transitory recording medium is merely a computer that is to be used as a tool to perform the mental process (see MPEP 2106.05(f)(2)).
Claim 12 also recites generic structural components configured to perform the Abstract Idea. The electric stimulation section, the acquisition section, the calculation section, and the output section are all described at a highly generic level in the Specification (with no real description given regarding the electric stimulation section and the acquisition section other than a description of their intended function). When 
The dependent claims also fail to add something more to abstract independent claim 12 as they generally recite functions of the generic structural components drawn to data gathering, calculations, and output of data. The data gathering functions are considered insignificant pre-solution data gathering activity, the calculations are recited at a high level of generality such that they can be considered simple mental processes, and the outputting steps are insignificant post-solution activity. The acquiring, calculating, and outputting steps recited in independent claim 12 maintain a high level of generality even when considered in combination with the dependent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12, 13, 15, 18, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsutsumi et al.’736 (USPN 6,315,736 – previously cited).
Regarding claim 12, Figure 1 of Tsutsumi et al.’736 discloses an index output device comprising: an electric stimulation section 12,14,16,36 configured to apply an electric stimulus for monitoring a level of muscular relaxation utilizing Train of Four to a living body (col. 5, lines 29-42); an acquisition unit 18,20,22,28 configured to acquire a plurality of physiological responses from the living body in response to the electric stimulus applied to the living body by the electric stimulation section; a calculation section 28/30 configured to calculate, based on the plurality of responses of the living body acquired by the acquisition section, an index related to a level of muscular relaxation (Figure 2, element 70, and Figure 9, 
Regarding claim 13, the acquisition section is configured to further acquire brain waves of the living body, and the calculation section is configured to further calculate an index related to a level of sedation from the acquired brain waves (col. 11, lines 47-65).
Regarding claim 15, the output section is configured to plot the indexes along axes extended in different directions from a common start point, and to display a shape formed by connecting the plotted indexes (Figure 7, and col. 8, lines 27-32).
Regarding claim 18, the output section is configured to display the calculated indexes, by plotting the indexes in time sequence on a coordinate system having a first axis and a second axis extended in a direction different from that of the first axis, the first axis being for a first index of the calculated indexes, and the second axis being for a second index of the calculated indexes (Figure 7, and col. 8, lines 27-32).
Regarding claim 20, Figure 9 of Tsutsumi et al.’736 discloses an index output method comprising the steps of: applying an electric stimulus to a living body; acquiring a plurality of physiological response from the living body in response to the electric stimulus applied to the living body in the step of applying; calculating, from the plurality of responses of the living body acquired in the step of acquiring, an index related to a level of muscular relaxation and an index related to a level of analgesia; and outputting the indexes calculated in the step of calculating.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi et al.’736, as applied to claim 15.
Tsutsumi et al.’736 discloses all of the elements of the current invention, as discussed in paragraph 5 above, except for the output section performing the plotting in such a way that the index related to the level of analgesia is plotted on an axis on which a point further from the start point indicates a smaller value. Tsutsumi et al.’736 does teach that the index related to the level of muscular relaxation is plotted on an axis on which a point further from the start point indicates a lower level of muscular relaxation (col. 7, lines 51-61 – an Index of IR=1 indicates no muscular relaxation, and Figure 7 shows the value of “1” furthest from the start point). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have tried plotting the index related to the level of analgesia in such a way that the index is plotted on an axis on which a point further from the start point indicates a smaller value as it would merely be choosing from a finite number of identified, predictable solutions (plotting on an axis on which a point further from the start point indicates a smaller value or plotting on .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi et al.’736, as applied to claim 12, in view of Kamataki et al.’843 (US Pub No. 2006/0270943 – previously cited).
Tsutsumi et al.’736 discloses all of the elements of the current invention, as discussed in paragraph 5 above, except for explicitly reciting that the output section is configured to display a change of each index by plotting the indexes in time series. Figure 4 of Kamataki et al.’843 discloses displaying a change of an index by plotting the index in a time series. Kamataki et al.’843 teaches that such a display provides the advantage of enabling accurate prediction about future transition of a muscle relaxation state (see sections [0039-0043]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the output section of Tsutsumi et al.’736 to be configured to display a change of each index by plotting them in time series, as taught by Kamataki et al.’843, since it would provide the advantage of enabling accurate prediction about future transition of muscle relaxation state, and also future transition of level of analgesia state.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi et al.’736, as applied to claim 15, in view of Fasciano’703 (US Pub No. 2009/0005703 – previously cited).
Tsutsumi et al.’736 discloses all of the elements of the current invention, as discussed in paragraph 5 above, except for the output section being configured to display, together with the plotting, a diagram corresponding to a threshold for evaluating values of the indexes plotted. Fasciano’703 teaches displaying, together with a plot, a diagram corresponding to a threshold for evaluating a measured parameter (threshold line 302 shown on Figure 3 is plotted together with measured values 206). Fasciano’703 teaches displaying the measured values and the threshold diagram (line) together in order to help a caregiver determine when the measured values exceed the threshold (section [0029]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have .

Response to Arguments
Applicant's arguments filed 30 November 2020 have been fully considered, and they are not entirely persuasive. Applicant’s amendments to the claims have overcome the previous interpretations under 35 U.S.C. 112(f), and have also overcome the previous rejections under 35 U.S.C. 112(b). Applicant’s arguments regarding the rejection of the claims under 35 U.S.C. 101, and in view of the previously cited prior art are not persuasive. With respect to the rejection of the claims under 35 U.S.C. 101, Applicant argues that the amendments are sufficient to obviate the stated grounds for rejections because the amendments recite “sufficient structure” tailored to the methods described and as such, the claims are drawn to something “significantly more”. The Examiner respectfully disagrees. The structure added to the claim language is not structure specifically tailored to the method described. The amendments to the claims have added generic structural elements (at least one electrode, at least one sensor, a CPU, and a display), each configured to perform their routine, well-understood function. The addition of these generically recited structural elements does not add something significantly more to the claims. With respect to the rejection of the claims in view of the cited prior art, Tsutsumi discloses applying an electrical stimulus using a train-of-four stimulation method (noted in paragraph 5 above), wherein a plurality of physiological responses from a living body in response to the electrical stimulus applied to the living body are analyzed in order to calculate an index related to a level of muscular relaxation (step SB12 in Figure 9) and to calculate an index related to a level of analgesia (step SB14 in Figure 9).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 14, none of the prior art teaches or suggests, either alone or in combination, an index output device comprising a calculation section that calculates an index related to the level of analgesia on the basis of a ratio between a pulse wave amplitude of a living body at a normal time and a pulse wave amplitude of the living body at a time when an electric stimulus is applied, in combination with the other claimed elements.
Claim 14 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. John et al.’372 (US Pub No. 2004/0079372) discloses determining an index related to a level of analgesia (a pain index) based on a plurality of physiological responses to an electrical stimulus applied to a living body. Ono et al.’147 (US Pub No. 2009/0198147 – previously cited) discloses determining an index related to a level of analgesia using pulse wave amplitude measurements. Hemmerling et al.’617 (US Pub No. 2004/0254617 – previously cited) teaches monitoring neuromuscular function using a train-of-four amplitude ratio. Gaw et al.’167 (US Pub No. 2012/0330167 – previously cited) and Hertel et al.’485 (US Pub No. 2015/0342485 – previously cited) both teach displaying a threshold together with determined physiological parameters. Skowno (Perfusion index changes… – previously cited) teaches that perfusion index measurements may be used to determine depth of anaesthesia. Hager et al. (The Perfusion Index….
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ETSUB D BERHANU/Primary Examiner, Art Unit 3791